Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted August 29, 2022, wherein claims 14, 15, and 19 are amended and claims 7-9 are canceled.  This application is a national stage application of PCT/EP2018/067015, filed June 26, 2018, which claims benefit of foreign application EP17178454, filed June 28, 2017.
Claims 1-5 and 11-19 are pending in this application.
Claims 1-5 and 11-19 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted August 29, 2022, with respect to the rejection of claim 19 under 35 USC 112(b) for including both broad and narrow ranges in the same claim, has been fully considered and found to be persuasive to remove the rejection as the claim has been amended to include only a single range.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted August 29, 2022, with respect to the rejection of claims 7-9 under 35 USC 112(d) for failing to further limit the base claim, has been fully considered and found to be persuasive to remove the rejection as claims 7-9 have been canceled.  Therefore the rejection is withdrawn.

The terminal disclaimers submitted August 29, 2022, have been accepted and entered into the record.  Therefore the rejections of claims 1-5, 7-9, 11-14, and 18 for claiming the same invention as claims 1, 2, 4, and 6-9 of US patent 11261209 in view of Myerson, of claims 1-5, 7-9, 11-16, 18, and 19 for claiming the same invention as claims 1, 3-5, 10-13, 16, and 17 of US application 17/241535, and of claims 1-6, 7-9, 11-16, 18, and 19 for claiming the same invention as claims 1, 6, 13, 46, 48, 51-57, 62, and 66 of US application 16/497952, are withdrawn.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (PCT international publication WO2014/012081, reference of record in previous action) in view of Myerson et al. (US patent 10072261, of record in previous action)
The claimed invention is directed to a process of synthesizing a phosphorothioate oligonucleotide comprising steps a-f.  In this process, steps a-d are repeated according to a specific pattern, wherein coupling step b and oxidation step c are repeated, and then a further elongation cycle is carried out involving deprotecting the 5’- hydroxy terminus of the oligonucleotide and repeating coupling and oxidation steps again.  As written, the language of repetition steps d and e does not specifically state what the difference between one elongation cycle and the next is.  However, the description of step d on p. 2 of the specification as originally filed includes the description “(i.e. without repeating step a).” Therefore this language has been defined by Applicant in such a way as to require that the repetition described in step d is a repetition of steps b and c without step a.
Dependent claims 2 and 5 further specify the number of cycles d and e that are repeated.  Dependent claims 3, 4, 12, 13, 18, and 19 all specify reaction conditions under which the various synthesis steps are carried out.  Dependent claims 14 and 15 specify particular structures of the oxazaphospholidine monomer used in the coupling reaction.
Butler et al. discloses chirally controlled oligonucleotide compositions and methods for synthesizing such compositions. (p. 1 paragraph 3) Butler et al. further discloses a method wherein a 5’-O-DMTr-protected oligonucleotide is deprotected, coupled with a protected, chirally defined phosphoramidite monomer, capped, oxidized, and then 5’- deprotected to begin another elongation cycle. (pp. 154-155 paragraph 536) In specific embodiments, the solvent for this synthesis is acetonitrile, or alternately a basic amine such as pyridine, or a mixture of such solvents or a solvent plus a base as recited in claims 3, 4, and 11. (p. 158 paragraphs 544-545) Chiral nucleotide monomers include structures Z-Va and Z-Vb which fall within the formulas described in claims 14 and 15. (p. 168 paragraph 592) Nucleobase moieties include standard nucleobases as recited in claim 16. (p. 169 paragraph 592) In some embodiments the nucleic acids being assembled are locked nucleic acids having a specific structure according to clam 15. (p. 129 paragraph 454) Butler et al. does not specifically disclose a method wherein multiple coupling and oxidation steps are performed before further deprotection and elongation cycles.
Myerson et al. discloses methods for double coupling of a nucleoside phosphoramidite during synthesis of an oligonucleotide. (column 1 lines 50-54) In this method a free hydroxyl of a nucleoside is coupled with a protected phosphoramidite, oxidized, then subjected to a second coupling and second oxidation step before deprotection and further elongation. (column 1 lines 55-60) This method reduces the number of single base deletions introduced during oligonucleotide synthesis. (column 1 lines 63-65) This method is also compatible with methods involving sulfurizing the phosphoramidite to a thiolated linkage. (column 7 lines 55-59)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use multiple coupling and oxidation steps as described by Myerson et al. to reduce the formation of single base deletions in the method described by Butler et al.  One of ordinary skill in the art would have found this modification to be obvious based on a rationale of applying a known improvement, as described by Myerson et al., to a known process ready for improvement, as described by Butler et al.
With respect to claims 12, 13, 18, and 19, Butler does not specifically disclose the relative proportions of acetonitrile and pyridine in the solvent composition.  However one of ordinary skill in the art would have regarded the amount of a basic reagent such as pyridine included in a coupling reaction to be a result-effective variable, and would have therefore found it to be obvious to vary the amount of pyridine in the reaction so as to "discover the optimum or workable ranges by routine experimentation," as described by MPEP 2144.05(II)(A).
Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted August 29, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejections.
Firstly, Applicant argues that Butler et al. only teaches performing the synthetic steps in the order of repeatedly alternating coupling and oxidizing/modifying steps with deprotecting and optional capping steps, in contrast to the present method wherein coupling and oxidation are performed repeatedly before capping and deprotection to begin the next elongation cycle.  This observation amounts to the same statement of the differences between the disclosure of Butler et al. and the present invention described in the rejection above.  Additionally, Applicant argues that the repeated coupling/oxidation method described by Myerson cannot be combined with the method described by Butler because Myerson is only directed to the synthesis of long oligonucleotides having 100-5000 bases, as opposed to the short antisense oligonucleotides of 7-30 bases described by Butler.  However, according to column 4 lines 21-31, short oligonucleotides (e.g. 10-20 nucleotides in length) are also included in the scope of oligonucleotides usable in the disclosed methods.  More generally, while the specific examples described by Myerson are for the synthesis of longer nucleic acids, one of ordinary skill in the art would not have thought based on the disclosure of Myerson that the problem of n-1 coupling failure sequences does not occur for the synthesis of smaller antisense oligonucleotides or that there would be no benefit to importing the specific feature of performing multiple coupling and oxidation steps into a synthetic scheme directed to making a smaller oligonucleotide.
Applicant further argues that Myerson only discloses methods wherein two or more coupling steps are performed without performing an oxidation step in between as required in the present claims.  However this is not the case as disclosed in column 5 lines 60-67 of Myerson which clearly describes a sequence of coupling, oxidation, second coupling, and second oxidation steps.
Finally, Applicant argues that column 7 lines 55-59 of Myerson specifically require that the sulfurization step be one that is different from the sulfurization step described in the present claims.  However, column 11 lines 3-18 of Myerson et al. more generally describes this method as compatible with sulfurization by any convenient means.  Therefore one of ordinary skill in the art would have considered the disclosed multiple coupling methods to be compatible with the sulfurization steps described by Butler, for example.
For these reasons the rejection is deemed proper and made FINAL.

Claims 1-3, 5, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US patent 9598458, of record in previous action) in view of Myerson et al. (US patent 10072261, of record in previous action)
The claimed invention is directed to a process of synthesizing a phosphorothioate oligonucleotide comprising steps a-f.  In this process, steps a-d are repeated according to a specific pattern, wherein coupling step b and oxidation step c are repeated, and then a further elongation cycle is carried out involving deprotecting the 5’- hydroxy terminus of the oligonucleotide and repeating coupling and oxidation steps again.  As written, the language of repetition steps d and e does not specifically state what the difference between one elongation cycle and the next is.  However, the description of step d on p. 2 of the specification as originally filed includes the description “(i.e. without repeating step a).” Therefore this language has been defined by Applicant in such a way as to require that the repetition described in step d is a repetition of steps b and c without step a.
Dependent claims 2 and 5 further specify the number of cycles d and e that are repeated.  Dependent claims 3, 4, 12, 13, 18, and 19 all specify reaction conditions under which the various synthesis steps are carried out.  Dependent claims 14 and 15 specify particular structures of the oxazaphospholidine monomer used in the coupling reaction.
Shimizu et al. discloses nucleoside phosphoramidite derivatives having either conventional or LNA oxazaphospholidine structures falling within the formula recited in claims 14 and 15. (column 4 line 11 – column 6 line 30) Shimizo et al. additionally discloses a method of synthesizing a phosphorus-stereocontrolled oligonucleotide comprising condensing these chiral phosphoramidites with nucleotides and activating agents. (column 6 lines 34-43) An exemplified process comprises steps of deprotection, stereospecific condensation, sulfurization, chain elongation, (repetition) and deprotection/cleavage equivalent to steps a, b, c, e, and f in the presently claimed process. (columns 18-19) In a specific example acetonitrile is used as the solvent in the coupling step and DmTr is used as the 5’-O- protecting group. (columns 61-62 example 68, table I) Shimizu et al. does not specifically disclose a method wherein multiple coupling and oxidation steps are performed before further deprotection and elongation cycles.
Myerson et al. discloses methods for double coupling of a nucleoside phosphoramidite during synthesis of an oligonucleotide. (column 1 lines 50-54) In this method a free hydroxyl of a nucleoside is coupled with a protected phosphoramidite, oxidized, then subjected to a second coupling and second oxidation step before deprotection and further elongation. (column lines 55-60) This method reduces the number of single base deletions introduced during oligonucleotide synthesis. (column 1 lines 63-65) This method is also compatible with methods involving sulfurizing the phosphoramidite to a thiolated linkage. (column 7 lines 55-59) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use multiple coupling and oxidation steps as described by Myerson et al. to reduce the formation of single base deletions in the method described by Shimizu et al.  One of ordinary skill in the art would have found this modification to be obvious based on a rationale of applying a known improvement, as described by Myerson et al., to a known process ready for improvement, as described by Shimizu et al.
Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted August 29, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejections.  Applicant’s arguments are the same as those made with respect to Butler in view of Myerson above and are not found to be persuasive for the same reasons.
Therefore the rejection is maintained and made FINAL.

Conclusion
No claims are allowed in this action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	9/22/2022